Citation Nr: 1033307	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-24 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical care provided 
by Florida Hospital Fish Memorial on June 26, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to August 1971. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 decision by the North Florida/South 
Georgia VA Medical Center (VA Medical Center) in Gainesville, 
Florida.  

The appeal is REMANDED to the VA Medical Center via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran is 
service-connected for posttraumatic stress disorder (PTSD), rated 
as 70 percent disabling; residuals of head trauma, evaluated as 
50 percent disabling; irritable bowel syndrome, evaluated as 30 
percent disabling; degenerative disc disease, evaluated as 20 
percent disabling; tinnitus, evaluated as 10 percent disabling; 
and impaired hearing, evaluated as 0 percent disabling.  He is 
also in receipt of a total disability evaluation due to 
individual unemployability (TDIU).  

The Veteran and his representative assert that VA should provide 
reimbursement for the cost of the emergency medical care he 
received at Florida Hospital Fish Memorial on June 26, 2007.  In 
this regard, the Veteran noted that: in June 2007, at the VA 
Daytona Beach Clinic, he was prescribed new medication for PTSD 
symptoms and subsequently had an adverse/allergic reaction to 
this medication; on the evening of June 26, 2007, he became 
incoherent and was unable to control movement in his arms and 
legs; the VA facility was too far to travel to given his emergent 
condition and his wife drove him to the nearest medical center 
(i.e., Florida Hospital Fish Memorial).  

A Florida Hospital Emergency Room report from June 26, 2007, 
reflects that the Veteran presented with complaints of muscle 
cramps, restlessness, and aching pain in his arms and legs.  He 
had been suffering from such symptoms for the last two days.  It 
was also noted that he was sleeping poorly.  The report indicated 
that his neurological, psychological, and musculoskeletal systems 
were abnormal.  Physical examination of the Veteran revealed that 
he was alert, but was anxious and constantly moving his arms.  He 
was diagnosed with akasthesia and prescribed Ativan; he was 
discharged later that morning in "good" condition.  

Also of note is a Florida Hospital "Emergency Department Level 
of Care Determination" report which indicates that the Veteran 
required cardiac monitoring, IV insertion, and oxygen.  His level 
of care determination was a Level 5 (of 5).   

In an August 2007 decision by the North Florida/South Georgia VA 
Medical Center (VA Medical Center) in Gainesville, Florida, the 
Veteran's claim for payment of services was denied because the 
Veteran's condition was deemed "non-emergent."  In this regard, 
the VAMC obtained an "opinion" from Dr. Stein in connection 
with the Veteran's claim; Dr. Stein simply stated that the 
disputed service/treatment was non-emergent.  No reasoning or 
rationale was provided.  Dr. Stein's determination was upheld 
upon second review in March 2008.  

As to reimbursement of the medical expenses under 38 U.S.C.A. § 
1728 (West 2002); 38 C.F.R. § 17.120 (2009), the Board finds that 
a remand is required for the agency of original jurisdiction to 
make a finding as to whether the treatment was for a service 
connected disability, or a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability; whether the Veteran had a total 
disability permanent in nature resulting from a service-connected 
disability; and/or whether the claimant was a participant in a 
vocational rehabilitation program at the time of the treatment.  

If the above findings are favorable to the Veteran, the Board 
also finds that a remand is required to obtain copies of the 
Veteran's VA Daytona Beach Clinic treatment reports for the 
period immediately preceding June 26, 2007, during which time the 
Veteran claims he was prescribed new medication for his PTSD (and 
thus precipitated an allergic reaction).  

Thereafter obtain a medical opinion as to whether the care that 
the Veteran received at Florida Hospital was rendered in a 
medical emergency as defined by 38 U.S.C.A. § 1728 (i.e., it was 
of such nature that delay would have been hazardous to life or 
health).  The agency of original jurisdiction should also 
consider whether the VA Medical Center was feasibly available and 
whether an attempt to obtain prior VA authorization for the 
services required would not have been reasonable, sound, wise, or 
practicable.  See 38 C.F.R. § 17.120.

As to reimbursement of the medical expenses under the 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. §§ 17.1000-1003 (2009) (the 
Millennium Health Care and Benefits Act), the Board also finds 
that a remand is required because the current record does not 
include documentation showing how much, if any, of the medical 
bills have been paid and who made these payments (e.g. Medicare).  
A remand is also required for the agency of original jurisdiction 
to thereafter make a finding as to, among other things, whether 
the Veteran had coverage under a health-plan contract for payment 
or reimbursement, in whole or in part, for this treatment. 

If the above findings are favorable to the Veteran, the Board 
also finds that a remand is required to obtain a medical opinion 
as to whether the care that the Veteran received at Florida 
Hospital was rendered in a medical emergency as defined by the 
Millennium Health Care and Benefits Act (i.e., the treatment was 
for a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health).  The 
agency of original jurisdiction should also consider whether an 
attempt to use the VA Medical Center before hand would not have 
been considered reasonable by a prudent layperson.  See 38 C.F.R. 
§ 17.1002.  

As to the Veterans Millennium Health Care and Benefits Act, the 
Board also notes that the law changed during the pendency of the 
appeal.  See VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS 
ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110.  
Therefore, a remand is also required to provide the claimant with 
notice of this change.  38 C.F.R. § 19.31 (2009). 

Accordingly, the case is REMANDED for the following action:

1. The AMC/VA Medical Center should provide 
the Veteran with updated 38 U.S.C.A. § 
5103(a) (West 2002) notice of the recent 
changes to the Millennium Health Care and 
Benefits Act.

2. The AMC/VA Medical Center should obtain 
and associate with the record complete copies 
of medical treatment from the VA Daytona 
Beach Clinic for the period immediately 
preceding (i.e., June 2007) treatment at the 
Florida Hospital on June 26, 2007.  

If the records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claim's file and the 
Veteran notified in writing.  

3. The AMC/VA Medical Center should obtain 
and associate with the record the Veteran's 
medical bills for treatment at the Florida 
Hospital on June 26, 2007,with annotations 
showing how much, if any, has been paid and 
who made these payments.  If the records are 
not available, or if the search for the 
records yields negative results, that fact 
should clearly be documented in the claims 
file and the Veteran notified in writing.  

4. As to the claim for reimbursement of 
unauthorized medical expenses under the 
provisions of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120, the AMC/VA Medical Center 
should make a finding as to whether the 
Veteran met any one of the following 
criteria:  

i. the care was rendered for a service-
connected disability; 

ii. the care was rendered for a non-service-
connected disability associated with and held 
to be aggravating an adjudicated service-
connected disability; 

iii. the Veteran has a total disability 
permanent in nature resulting from a service-
connected disability, and/or 

iv. the claimant was a participant in a 
vocational rehabilitation program at the time 
the care was rendered.  

If the Veteran met ANY of the above criteria, 
the AMC/VA Medical Center should forward the 
claim's file to an appropriate VA healthcare 
provider to obtain answers to the following 
questions after a review of the record on 
appeal:

(a)	 Is it more likely than not that the 
medical treatment provided the Veteran on 
June 26, 2007, was rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health?

(b)	 Is it more likely than not that on 
June 26, 2007, a VA or other Federal 
facilities were not feasibly available and an 
attempt to use them beforehand or obtain 
prior VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or treatment had 
been or would have been refused? 

5.  As to claim for reimbursement of the 
medical expenses under the provisions of The 
Veterans Millennium Health Care and Benefits 
Act, the AMC/VA Medical Center should make a 
finding as to each of the following: 

i. at the time of the treatment did the 
Veteran have coverage under a health-plan 
contract for payment or reimbursement, in 
whole or in part, for that treatment; 

ii. does the Veteran remains financially 
liable for the 
treatment; 

iii. has the claimant exhausted without 
success all claims and remedies reasonably 
available to him or the provider against any 
third party for payment of the treatment; 

iv. was the Veteran enrolled in the VA health 
care system within the 24-month period 
preceding the furnishing of the treatment; 
and v. was the emergency services provided in 
a hospital emergency department or a similar 
facility held out as providing emergency care 
to the public; 

If the Veteran meets ALL of the above 
criteria, the AMC/VA Medical Center should 
forward the claim's file to an appropriate VA 
healthcare provider to obtain answers to the 
following questions after a review of the 
record on appeal:

(a)	Is it more likely than not that the 
medical treatment provided the Veteran on 
June 26, 2007, was for a condition of such a 
nature that a prudent layperson would have 
reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health?

(b)	Is it more likely than not that on 
June 26, 2007, a VA or other Federal 
facility/provider was not feasibly available 
and an attempt to use them before hand would 
not have been considered reasonable by a 
prudent layperson?

6. Thereafter, the AMC/VA Medical Center 
should readjudicate the claim.  Such 
readjudication should take into account 
entitlement to reimbursement of unauthorized 
medical expenses under 38 U.S.C.A. § 1728 and 
the Millennium Health Care and Benefits Act 
(see 38 U.S.C.A. § 1725). 

7. If any of the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence received, 
and any evidence not received, and all 
applicable laws and regulations considered 
pertinent to the 
issue currently on appeal including notice of 
the recent changes to the Millennium Health 
Care and Benefits Act.  A reasonable period 
of time should be allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


